Citation Nr: 1412426	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a muscle disorder, secondary to a service-connected postoperative right inguinal hernia and/or residual surgical scar, status post right inguinal hernia repair.

2. Entitlement an initial rating in excess of 10 percent for a postoperative recurrent right inguinal hernia.

3. Entitlement to an increased rating in excess of 10 percent for a residual surgical scar, status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, March 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran, through his representative, filed a Notice of Disagreement, disagreeing with the 10 percent rating assigned for his service-connected postoperative recurrent right inguinal hernia in a February 2011 rating decision. A remand is necessary for the issuance of a Statement of the Case (SOC).

An additional examination to determine the severity of the Veteran's service-connected residual surgical scar should be provided as the most recent examination occurred in February 2010. As all issues before the Board apparently arise from the Veteran's service-connected hernia, the examiner should also determine the severity of the Veteran's current hernia disability as well as the existence of any muscle damage arising from the hernia.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of the service-connected recurrent right inguinal hernia and residual surgical scar. The examiner should note any functional impairment caused by the Veteran's service-connected disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

If any residual disorder including a muscle disorder is found upon examination, the examiner should also opine as to whether the muscle disorder was at as least likely as not (50 percent or greater probability) caused, or permanently aggravated by, the Veteran's service-connected recurrent right inguinal hernia and/or residual surgical scar. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed.

2. The RO should issue a SOC on the issue of an initial rating in excess of 10 percent for a postoperative recurrent right inguinal hernia. The Veteran is to be advised that this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

3. After ensuring compliance with the requested action, the issues of service connection for a muscle disorder and an increased rating for residual surgical scar, status post right inguinal hernia repair, should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


